Citation Nr: 9923799	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from February 1953 to January 
1957 and from January 1957 to February 1979.  This appeal 
arises from a June 1997 rating decision of the Newark, New 
Jersey Regional Office (RO).


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for his service connected low back disability.  


In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination 
conducted in November 1997 is inadequate for rating purposes.  
The examination did not address the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therein, the Court held that 
in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  

In this case, the veteran indicated on examination in 
November 1997 that prolonged activity to include bending and 
lifting worsened his low back symptoms.  Although the 
currently assigned 40 percent rating is the highest possible 
for limitation of motion under DC 5292, a higher evaluation 
is possible under DC 5286 or 5289 if there is evidence of the 
functional equivalent of ankylosis.  Therefore, the veteran 
should be afforded another orthopedic examination to address 
the DeLuca requirements.

The veteran's grant of service connection for low back 
disability includes degenerative disc disease; however, the 
veteran has not been afforded a VA neurology examination to 
evaluate the degree of disability present due to disc 
disease.  The Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Following the gathering of 
all recent treatment records, the veteran should be afforded 
a VA neurology examination that is compliant with the holding 
in Massey. 

The record shows that the veteran has been receiving 
treatment from Dhiraj Panda, M.D.  The RO sent a development 
letter to the veteran in October 1997 requesting that he 
execute and return a medical authorization in order for the 
RO to obtain records from Dr. Panda.  The veteran has not 
responded.  The RO should contact the veteran again, inform 
him of the importance of his providing an executed 
authorization form, and then obtain records from Dr. Panda.  
The veteran further indicated in October 1997 that physical 
therapy at Temple University Orthopedics had been terminated 
in March 1997.  Available records have been obtained from 
Temple University.  VA has a duty to assist the veteran in 
the development of facts pertaining to this claim.  The Court 
has held that the duty to assist the claimant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The RO should 
therefore obtain all available records from Dr. Panda.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for low back disability in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained to include 
treatment records from Dr. Panda.  All 
records, once obtained, must be 
associated with the claims folder. 

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current nature and extent 
of low back disability.  The importance 
of appearing for the scheduled 
examinations and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiners prior 
to the examinations.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disabilities at issue 
in light of the whole recorded history.  
All indicated diagnostic tests should be 
performed.  In general, the examiners 
should record all complaints and clinical 
findings pertaining to disability of the 
low back.  All factors upon which medical 
opinions are based must be set forth for 
the record.

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected low 
back due to any of the following:  (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of whether any 
additional range of motion loss due to 
these factors is equivalent to 
unfavorable ankylosis of the lumbar 
segment of the spine.  If the examiner is 
unable to make such a determination, it 
should be so indicated on the record.  
Each of these criteria must be addressed 
by the examiner.  

The neurological examiner should 
determine the nature and extent of all 
neurological manifestations referable to 
the service connected low back 
disability.  All such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether there is evidence of pronounced 
intervertebral disc syndrome with 
persistent neurologic symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disk.  The frequency 
of any attacks and whether there is any 
relief between attacks should be 
discussed.  Each of these criteria must 
be addressed by the examiner.  

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997).  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
	(Continued on Next Page)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





